

115 HR 4821 IH: Iran Freedom Policy and Sanctions Act
U.S. House of Representatives
2018-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4821IN THE HOUSE OF REPRESENTATIVESJanuary 18, 2018Mr. Roskam (for himself, Ms. Cheney, Ms. Granger, Mr. Gallagher, Mrs. Walorski, Mr. Bishop of Michigan, Mr. Lamborn, Mr. Rodney Davis of Illinois, Mr. Ferguson, Ms. Stefanik, Mr. LaMalfa, Mrs. Handel, Mr. Pittenger, Mr. Cramer, Mr. King of New York, Mr. Rokita, Mr. DeSantis, Mr. Rothfus, Mr. Lance, and Mr. LaHood) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, the Judiciary, Oversight and Government Reform, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo impose sanctions against entities owned or controlled by the Armed Forces of Iran, and for other
			 purposes.
	
		1.Short title and table of contents
 (a)Short titleThis Act may be cited as the Iran Freedom Policy and Sanctions Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings.
					Sec. 3. Statement of policy.
					Sec. 4. Definitions.
					Title I—Imposition of sanctions against entities owned or controlled by the Armed Forces of Iran
					Sec. 101. Imposition of sanctions against entities owned or controlled by the Armed Forces of Iran.
					Sec. 102. Watch List and report.
					Title II—Reinstatement of sanctions imposed with respect to Iran that were waived, suspended,
			 reduced, or otherwise relieved pursuant to the Joint Comprehensive Plan of
			 Action
					Sec. 201. Reinstatement of sanctions imposed with respect to Iran that were waived, suspended,
			 reduced, or otherwise relieved pursuant to the Joint Comprehensive Plan of
			 Action.
					Title III—Iran Ballistic Missile Sanctions Act of 2018
					Sec. 301. Short title.
					Sec. 302. Sense of Congress.
					Sec. 303. Expansion of sanctions with respect to efforts by Iran to acquire ballistic missile and
			 related technology.
					Sec. 304. Extension of Iran Sanctions Act of 1996 and expansion of sanctions with respect to
			 persons that acquire or develop ballistic missiles.
					Sec. 305. Imposition of sanctions with respect to ballistic missile program of Iran.
					Sec. 306. Expansion of mandatory sanctions with respect to financial institutions that engage in
			 certain transactions relating to ballistic missile capabilities of Iran.
					Sec. 307. Regulations.
				
 2.FindingsCongress finds the following: (1)A nuclear-capable Iran threatens United States national security and global stability.
 (2)Since the 1980s, Iran has engaged in a sustained and well-documented pattern of illicit and deceptive activities to acquire a nuclear weapons capability.
 (3)It is the policy of the United States to prevent Iran from acquiring a nuclear weapons capability. (4)Iran is developing an arsenal of advanced long-range ballistic missiles, including some already capable of reaching India, North Africa, western China, and parts of eastern Europe.
 (5)The Department of State has designated Iran as a state sponsor of terrorism since 1984 and has characterized Iran as the most active state sponsor of terrorism in the world.
 (6)Iran is a world leader in human rights violations, including the persecution of religious minorities and imprisonment of United States citizens.
 (7)Beginning on December 28, 2017, Iranians from all social sectors have participated in protests against the Iranian regime’s oppressive domestic policies and destructive foreign policy, in which over 1,000 protestors have been arrested and 21 have been killed.
 (8)The Joint Comprehensive Plan of Action fails to permanently prevent Iran from obtaining a nuclear weapons capability and fails to provide the international community a legitimate inspections regime to monitor Iran’s nuclear program.
 (9)The Joint Comprehensive Plan of Action allows key restraints on Iran’s nuclear program to expire within 10 to 15 years, including those on Iran’s domestic uranium enrichment program and heavy-water reactor at Arak.
 (10)United Nations Security Council Resolution 2231 (2015), which endorses the Joint Comprehensive Plan of Action, allows for lifting international restrictions on Iran with regards to conventional military arms and ballistic missiles.
 (11)The Joint Comprehensive Plan of Action fails to address Iran’s egregious human rights record, Iran’s role as the world’s leading state-sponsor of international terrorism, and Iran’s unjust imprisonment of innocent United States citizens.
 (12)On numerous occasions, Iran has violated both the letter and the spirit of the Joint Comprehensive Plan of Action and its related agreements by exceeding the limits of heavy water production, testing ballistic missiles, seeking to acquire potentially illicit materials outside the mandatory procurement channel, and sending arms to terrorist groups around the Middle East.
 (13)The current Joint Comprehensive Plan of Action framework is insufficient in blocking Iran from developing a nuclear weapons capability, and it is in the United States national security interest to renegotiate this agreement to strengthen its terms or to abrogate the agreement and use all necessary measures to prevent Iran from developing a nuclear weapon.
 3.Statement of policyIt is the policy of the United States that the United States should— (1)deny the Government of Iran the ability to continue to oppress the people of Iran and to use violence and executions against pro-democracy pro­test­ors and regime opponents;
 (2)fully and publicly support efforts made by the people of Iran to promote the establishment of basic freedoms that build the foundation for the emergence of a freely elected, open, and democratic political system;
 (3)help the people of Iran produce, access, and share information freely and safely via the Internet and through other media;
 (4)defeat all attempts by the Government of Iran to jam or otherwise obstruct international satellite broadcast signals, internet access, or social media access for the people of Iran;
 (5)ensure Iran is permanently prevented from obtaining a nuclear weapons capability; (6)extend indefinitely upon Iran restrictions on nuclear-related activities to prevent both the uranium and plutonium pathways to nuclear wea­pon­i­za­tion; and
 (7)seek a United Nations Security Council resolution permanently extending prohibitions on Iran’s ballistic missile and arms embargo as found in paragraphs 3 and 4 of Annex B of United Nations Security Council Resolution 2231 (2015).
 4.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees has the meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
 (2)EntityThe term entity means any corporation, business association, partnership, trust, society, or any other entity. (3)IRGCThe term IRGC means Iran’s Revolutionary Guard Corps.
 (4)Joint Comprehensive Plan of ActionThe term Joint Comprehensive Plan of Action means the Joint Comprehensive Plan of Action, agreed to at Vienna on July 14, 2015, by Iran and by the People's Republic of China, France, Germany, the Russian Federation, the United Kingdom and the United States, with the High Representative of the European Union for Foreign Affairs and Security Policy, and all implementing materials and agreements related to the Joint Comprehensive Plan of Action.
 (5)NPT Safeguards AgreementThe term NPT Safeguards Agreement means the Agreement between Iran and the International Atomic Energy Agency for the Application of Safeguards in Connection with the Treaty on the Non-Proliferation of Nuclear Weapons, which entered into force on May 15, 1974.
 (6)PersonThe term person means an individual or entity. IImposition of sanctions against entities owned or controlled by the Armed Forces of Iran 101.Imposition of sanctions against entities owned or controlled by the Armed Forces of Iran (a)In generalThe President shall impose the sanctions described in subsection (c) with respect to any entity described in subsection (b).
				(b)Entity described
 (1)In generalAn entity described in this subsection is an entity, including an entity listed on the Tehran Stock Exchange, that is owned or controlled by the Armed Forces of Iran regardless of whether the entity itself is included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury.
 (2)DefinitionIn this subsection, the term Armed Forces of Iran includes— (A)Iran’s Revolutionary Guard Corps;
 (B)the Basij paramilitary; (C)the regular military;
 (D)the Ministry of Defense and Armed Forces Logistics (MODAFL); (E)the police; and
 (F)the General Staff of the Armed Forces. (c)Sanctions described (1)In generalThe blocking, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), of all transactions in all property and interests in property of an entity if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (2)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this section.
 (d)DefinitionsIn this section: (1)United States personThe term United States person means—
 (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
 (2)Own or controlThe term own or control means, with respect to an entity— (A)to hold more than 20 percent of the equity interest by vote or value in the entity;
 (B)to hold a majority of seats on the board of directors of the entity; or (C)to otherwise control the actions, policies, or personnel decisions of the entity.
						102.Watch List and report
 (a)In generalThe Secretary of the Treasury shall establish, maintain, and publish in the Federal Register a list of each entity with respect to which the Armed Forces of Iran (as defined in section 101(b)(2))—
 (1)holds less than 20 percent of the equity interest by vote or value in the entity; or (2)does not own any interest in the entity but maintains a presence on the board of directors of the entity or otherwise influences the actions, policies, or personnel decisions of the entity.
 (b)ReportNot later than 90 days after the date of the enactment of the Act, and annually thereafter, the Secretary of the Treasury shall submit to Congress a report on any changes to the list required by subsection (a).
 (c)ReferenceThe list required by subsection (a) shall be known as the IRGC Watch List. IIReinstatement of sanctions imposed with respect to Iran that were waived, suspended, reduced, or otherwise relieved pursuant to the Joint Comprehensive Plan of Action 201.Reinstatement of sanctions imposed with respect to Iran that were waived, suspended, reduced, or otherwise relieved pursuant to the Joint Comprehensive Plan of Action (a)In generalThe reinstatement of sanctions imposed with respect to Iran pursuant to subsection (d) shall not take effect with respect to the 90-day period beginning on the date of the enactment of this Act or any 90-day period thereafter for which a certification described in subsection (b) is in effect.
 (b)CertificationA certification described in this subsection is a certification submitted by the President to the appropriate congressional committees with respect to a 90-day period described in subsection (a) that contains a determination of the President that—
 (1)the Government of Iran has not— (A)undertaken any activity related to ballistic missiles designed to be capable of delivering nuclear weapons, including launches using ballistic missile technology;
 (B)undertaken any activity to— (i)produce sufficient weapons-grade uranium or plutonium for a nuclear weapon in under 12 months;
 (ii)maintain an excess of over 300 kilograms of Low Enriched Uranium; and (iii)maintain an excess of 130 metric tons of heavy water;
 (C)undertaken any activity to— (i)increase uranium enrichment levels beyond 3.67 percent;
 (ii)develop, produce, or install advanced centrifuges; and (iii)build new heavy water facilities or restore currently established facilities to operating capacity; and
 (D)denied the international community unfettered, unannounced, and indefinite access to Iran’s nuclear program, including anywhere, anytime access and inspections of places, personnel, and paperwork, including physical access by the International Atomic Energy Agency to all suspicious sites, including military facilities, to monitor both overt and covert attempts by Iran develop a nuclear weapon; and
 (2)the Government of Iran has— (A)ratified and implemented the Additional Protocol to the NPT Safeguards Agreement; and
 (B)provided complete and full disclosure of the extent of Iran’s nuclear activities, including a report on any possible military dimensions of Iran’s nuclear program based on full access to suspected sites and all scientists involved in military dimensions of such program.
 (c)Certification not submittedIn the event the President does not submit a certification described in subsection (b) to the appropriate congressional committees pursuant to subsection (b) with respect to a 90-day period described in subsection (a), the requirement to reinstate sanctions imposed with respect to Iran pursuant to subsection (d) shall take effect.
				(d)Reinstatement of sanctions
 (1)Statutory sanctionsAny statutory sanctions imposed with respect to Iran pursuant to the provisions of law described in subsection (e) that were waived, suspended, reduced, or otherwise relieved pursuant to the Joint Comprehensive Plan of Action, submitted pursuant to section 135(a) of the Atomic Energy Act of 1954, are hereby reinstated and any action by the United States Government to facilitate the release of funds or assets to Iran pursuant to the Joint Comprehensive Plan of Action, or provide any further waiver, suspension, reduction, or other relief pursuant to the Joint Comprehensive Plan of Action is hereby prohibited.
 (2)Sanctions pursuant to Executive ordersAny sanctions imposed with respect to Iran pursuant to the Executive orders described in subsection (f) that were revoked pursuant to sections 1 and 2(a) of Executive Order 13716 of January 16, 2016 (Revocation of Executive Orders 13574, 13590, 13622, and 13645 With Respect to Iran, Amendment of Executive Order 13628 With Respect to Iran, and Provision of Implementation Authorities for Aspects of Certain Statutory Sanctions Outside the Scope of U.S. Commitments Under the Joint Comprehensive Plan of Action of July 14, 2015) are hereby reinstated.
 (e)Provisions of law describedThe provisions of law described in this subsection are the following: (1)The Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
 (2)Section 1245(d)(5) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(5)).
 (3)Sections 212(d)(1) and 213(b)(1) of the Iran Threat Reduction and Syrian Human Rights Act of 2012 (22 U.S.C. 8722(d)(1) and 8723(b)(1)).
 (4)Sections 1244(i), 1245(g), and 1247(f) of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8803(i), 8804(g), and 8806(f)).
 (f)Executive orders describedThe Executive orders described in this subsection are the following: (1)Executive Order 13574 of May 23, 2011 (Authorizing the Implementation of Certain Sanctions Set Forth in the Iran Sanctions Act of 1996);
 (2)Executive Order 13590 of November 20, 2011 (Authorizing the Imposition of Certain Sanctions With Respect to the Provision of Goods, Services, Technology, or Support for Iran’s Energy and Petrochemical Sectors).
 (3)Executive Order 13622 of July 30, 2012 (Authorizing Additional Sanctions With Respect to Iran). (4)Executive Order 13645 of June 3, 2013 (Authorizing the Implementation of Certain Sanctions Set Forth in the Iran Freedom and Counter-Proliferation Act of 2012 and Additional Sanctions With Respect To Iran).
 (5)Sections 5 through 7 of Executive Order 13628 of October 9, 2012 (Authorizing the Implementation of Certain Sanctions Set Forth in the Iran Threat Reduction and Syria Human Rights Act of 2012 and Additional Sanctions with Respect to Iran).
					IIIIran Ballistic Missile Sanctions Act of 2018
 301.Short titleThis title may be cited as the Iran Ballistic Missile Sanctions Act of 2018. 302.Sense of CongressIt is the sense of Congress that—
 (1)the ballistic missile program of Iran represents a serious threat to allies of the United States in the Middle East and Europe, members of the Armed Forces deployed in the those regions, and ultimately the United States;
 (2)the testing and production by Iran of ballistic missiles capable of carrying a nuclear device is a clear violation of United Nations Security Council Resolution 2231 (2015), which was unanimously adopted by the international community;
 (3)Iran is using its space launch program to develop the capabilities necessary to deploy an intercontinental ballistic missile that could threaten the United States, and the Director of National Intelligence has assessed that Iran would use ballistic missiles as its preferred method of delivering nuclear weapons; and
 (4)the Government of the United States should impose tough primary and secondary sanctions against any sector of the economy of Iran or any Iranian person that directly or indirectly supports the ballistic missile program of Iran as well as any foreign person or financial institution that engages in transactions or trade that support that program.
				303.Expansion of sanctions with respect to efforts by Iran to acquire ballistic missile and related
			 technology
 (a)Certain personsSection 1604(a) of the Iran-Iraq Arms Non-Proliferation Act of 1992 (Public Law 102–484; 50 U.S.C. 1701 note) is amended, in the matter preceding paragraph (1), by inserting , to acquire ballistic missile or related technology, after nuclear weapons.
 (b)Foreign countriesSection 1605(a) of the Iran-Iraq Arms Non-Proliferation Act of 1992 (Public Law 102–484; 50 U.S.C. 1701 note) is amended, in the matter preceding paragraph (1), by inserting , to acquire ballistic missile or related technology, after nuclear weapons.
				304.Extension of Iran Sanctions Act of 1996 and expansion of sanctions with respect to persons that
			 acquire or develop ballistic missiles
 (a)Expansion of mandatory sanctionsSection 5(b)(1)(B) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended—
 (1)in clause (i), by striking would likely and inserting may; and (2)in clause (ii)—
 (A)in subclause (I), by striking ; or and inserting a semicolon; (B)by redesignating subclause (II) as subclause (III); and
 (C)by inserting after subclause (I) the following:  (II)acquire or develop ballistic missiles and the capability to launch ballistic missiles; or.
 (b)Extension of Iran Sanctions Act of 1996Section 13(b) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended by striking December 31, 2026 and inserting December 31, 2031.
				305.Imposition of sanctions with respect to ballistic missile program of Iran
 (a)In generalTitle II of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8721 et seq.) is amended by adding at the end the following:
					
						CMeasures relating to ballistic missile program of Iran
							231.Definitions
 (a)In generalIn this subtitle: (1)Agricultural commodityThe term agricultural commodity has the meaning given that term in section 102 of the Agricultural Trade Act of 1978 (7 U.S.C. 5602).
 (2)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the committees specified in section 14(2) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note); and
 (B)the congressional defense committees, as defined in section 101 of title 10, United States Code. (3)Correspondent account; payable-through accountThe terms correspondent account and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code.
 (4)Foreign financial institutionThe term foreign financial institution has the meaning of that term as determined by the Secretary of the Treasury pursuant to section 104(i) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(i)).
 (5)GoodThe term good has the meaning given that term in section 16 of the Export Administration Act of 1979 (50 U.S.C. 4618) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)).
 (6)GovernmentThe term Government, with respect to a foreign country, includes any agencies or instrumentalities of that Government and any entities controlled by that Government.
 (7)Medical deviceThe term medical device has the meaning given the term device in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321). (8)MedicineThe term medicine has the meaning given the term drug in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
 (b)Determinations of significanceFor purposes of this subtitle, in determining if financial transactions or financial services are significant, the President may consider the totality of the facts and circumstances, including factors similar to the factors set forth in section 561.404 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling).
								232.Imposition of sanctions with respect to persons that support the ballistic missile program of Iran
								(a)Identification of persons
 (1)In generalNot later than 120 days after the date of the enactment of the Iran Ballistic Missile Sanctions Act of 2018, and not less frequently than once every 180 days thereafter, the President shall, in coordination with the Secretary of Defense, the Director of National Intelligence, the Secretary of the Treasury, and the Secretary of State, submit to the appropriate committees of Congress a report identifying persons that have knowingly aided the Government of Iran in the development of the ballistic missile program of Iran.
 (2)ElementsEach report required by paragraph (1) shall include the following: (A)An identification of persons (disaggregated by Iranian and non-Iranian persons) that have knowingly aided the Government of Iran in the development of the ballistic missile program of Iran, including persons that have—
 (i)knowingly engaged in the direct or indirect provision of material support to such program; (ii)knowingly facilitated, supported, or engaged in activities to further the development of such program;
 (iii)knowingly transmitted information relating to ballistic missiles to the Government of Iran; or (iv)otherwise knowingly aided such program.
 (B)A description of the character and significance of the cooperation of each person identified under subparagraph (A) with the Government of Iran with respect to such program.
 (C)An assessment of the cooperation of the Government of the Democratic People’s Republic of Korea with the Government of Iran with respect to such program.
 (3)Classified annexEach report required by paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.
									(b)Blocking of property
 (1)In generalNot later than 15 days after submitting a report required by subsection (a)(1), the President shall, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of any person specified in such report if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (2)Inapplicability of national emergency requirementThe requirements under section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this subsection.
									(c)Exclusion from United States
 (1)In generalExcept as provided in paragraph (2), the Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien subject to blocking of property and interests in property under subsection (b).
 (2)Compliance with United Nations headquarters agreementParagraph (1) shall not apply to the head of state of Iran, or necessary staff of that head of state, if admission to the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States.
 (d)Facilitation of certain transactionsThe President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines knowingly, on or after the date that is 180 days after the date of the enactment of the Iran Ballistic Missile Sanctions Act of 2018, conducts or facilitates a significant financial transaction for a person subject to blocking of property and interests in property under subsection (b).
								233.Blocking of property of persons affiliated with certain Iranian entities
								(a)Blocking of property
 (1)In generalThe President shall, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of any person described in paragraph (3) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (2)Inapplicability of national emergency requirementThe requirements under section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this subsection.
 (3)Persons describedA person described in this paragraph is— (A)an entity that is owned, directly or indirectly, by a 20 percent or greater interest—
 (i)by the Aerospace Industries Organization, the Shahid Hemmat Industrial Group, the Shahid Bakeri Industrial Group, or any agent or affiliate of such organization or group; or
 (ii)collectively by a group of individuals that hold an interest in the Aerospace Industries Organization, the Shahid Hemmat Industrial Group, the Shahid Bakeri Industrial Group, or any agent or affiliate of such organization or group, even if none of those individuals hold a 20 percent or greater interest in the entity;
 (B)a person that controls, manages, or directs an entity described in subparagraph (A); or (C)an individual who is on the board of directors of an entity described in subparagraph (A).
 (b)Facilitation of certain transactionsThe President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines knowingly, on or after the date that is 180 days after the date of the enactment of the Iran Ballistic Missile Sanctions Act of 2018, conducts or facilitates a significant financial transaction for a person subject to blocking of property and interests in property under subsection (a).
								(c)Iran Missile Proliferation Watch List
 (1)In generalNot later than 90 days after the date of the enactment of the Iran Ballistic Missile Sanctions Act of 2018, and not less frequently than annually thereafter, the Secretary of the Treasury shall submit to the appropriate committees of Congress and publish in the Federal Register a list of—
 (A)each entity in which the Aerospace Industries Organization, the Shahid Hemmat Industrial Group, the Shahid Bakeri Industrial Group, or any agent or affiliate of such organization or group has an ownership interest of more than 0 percent and less than 20 percent;
 (B)each entity in which the Aerospace Industries Organization, the Shahid Hemmat Industrial Group, the Shahid Bakeri Industrial Group, or any agent or affiliate of such organization or group does not have an ownership interest but maintains a presence on the board of directors of the entity or otherwise influences the actions, policies, or personnel decisions of the entity; and
 (C)each person that controls, manages, or directs an entity described in subparagraph (A) or (B). (2)ReferenceThe list required by paragraph (1) may be referred to as the Iran Missile Proliferation Watch List.
									(d)Comptroller General report
 (1)In generalThe Comptroller General of the United States shall— (A)conduct a review of each list required by subsection (c)(1); and
 (B)not later than 60 days after each such list is submitted to the appropriate committees of Congress under that subsection, submit to the appropriate committees of Congress a report on the review conducted under subparagraph (A) that includes a list of persons not included in that list that qualify for inclusion in that list, as determined by the Comptroller General.
 (2)ConsultationsIn preparing the report required by paragraph (1)(B), the Comptroller General shall consult with nongovernmental organizations.
									234.Imposition of sanctions with respect to certain persons involved in ballistic missile activities
 (a)CertificationNot later than 120 days after the date of the enactment of the Iran Ballistic Missile Sanctions Act of 2018, and not less frequently than once every 180 days thereafter, the President shall submit to the appropriate committees of Congress a certification that each person listed in an annex of United Nations Security Council Resolution 1737 (2006), 1747 (2007), or 1929 (2010) is not directly or indirectly facilitating, supporting, or involved with the development of or transfer to Iran of ballistic missiles or technology, parts, components, or technology information relating to ballistic missiles.
								(b)Blocking of property
 (1)In generalIf the President is unable to make a certification under subsection (a) with respect to a person and the person is not currently subject to sanctions with respect to Iran under any other provision of law, the President shall, not later than 15 days after that certification would have been required under that subsection—
 (A)in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of that person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person; and
 (B)publish in the Federal Register a report describing the reason why the President was unable to make a certification with respect to that person.
 (2)Inapplicability of national emergency requirementThe requirements under section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this subsection.
									(c)Exclusion from United States
 (1)In generalExcept as provided in paragraph (2), the Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien subject to blocking of property and interests in property under subsection (b).
 (2)Compliance with United Nations headquarters agreementParagraph (1) shall not apply to the head of state of Iran, or necessary staff of that head of state, if admission to the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States.
 (d)Facilitation of certain transactionsThe President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines knowingly, on or after the date that is 180 days after the date of the enactment of the Iran Ballistic Missile Sanctions Act of 2018, conducts or facilitates a significant financial transaction for a person subject to blocking of property and interests in property under subsection (b).
								235.Imposition of sanctions with respect to certain sectors of Iran that support the ballistic missile
			 program of Iran
								(a)List of sectors
 (1)In generalNot later than 120 days after the date of the enactment of the Iran Ballistic Missile Sanctions Act of 2018, and not less frequently than once every 180 days thereafter, the President shall submit to the appropriate committees of Congress and publish in the Federal Register a list of the sectors of the economy of Iran that are directly or indirectly facilitating, supporting, or involved with the development of or transfer to Iran of ballistic missiles or technology, parts, components, or technology information relating to ballistic missiles.
									(2)Certain sectors
 (A)In generalNot later than 120 days after the date of enactment of the Iran Ballistic Missile Sanctions Act of 2018, the President shall submit to the appropriate committees of Congress a determination as to whether each of the automotive, chemical, computer science, construction, electronic, energy, metallurgy, mining, petrochemical, research (including universities and research institutions), and telecommunications sectors of Iran meet the criteria specified in paragraph (1).
 (B)Inclusion in initial listIf the President determines under subparagraph (A) that the sectors of the economy of Iran specified in such subparagraph meet the criteria specified in paragraph (1), that sector shall be included in the initial list submitted and published under that paragraph.
										(b)Sanctions with respect to specified sectors of Iran
									(1)Blocking of property
 (A)In generalThe President shall, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of any person described in paragraph (4) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (B)Inapplicability of national emergency requirementThe requirements under section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this paragraph.
										(2)Exclusion from United States
 (A)In generalExcept as provided in subparagraph (B), the Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien that is a person described in paragraph (4).
 (B)Compliance with United Nations headquarters agreementSubparagraph (A) shall not apply to the head of state of Iran, or necessary staff of that head of state, if admission to the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States.
 (3)Facilitation of certain transactionsExcept as provided in this section, the President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines knowingly, on or after the date that is 180 days after the date of the enactment of the Iran Ballistic Missile Sanctions Act of 2018, conducts or facilitates a significant financial transaction for a person described in paragraph (4).
 (4)Persons describedA person is described in this paragraph if the President determines that the person, on or after the date that is 180 days after the date of the enactment of the Iran Ballistic Missile Sanctions Act of 2018—
 (A)operates in a sector of the economy of Iran included in the most recent list published by the President under subsection (a);
 (B)knowingly provides significant financial, material, technological, or other support to, or goods or services in support of, any activity or transaction on behalf of or for the benefit of a person described in subparagraph (A); or
 (C)is owned or controlled by a person described in subparagraph (A). (c)Humanitarian exceptionThe President may not impose sanctions under this section with respect to any person for conducting or facilitating a transaction for the sale of agricultural commodities, food, medicine, or medical devices to Iran or for the provision of humanitarian assistance to the people of Iran.
								236.Identification of foreign persons that support the ballistic missile program of Iran in certain
			 sectors of Iran
 (a)In generalNot later than 120 days after the date of the enactment of the Iran Ballistic Missile Sanctions Act of 2018, and not less frequently than annually thereafter, the President shall submit to the appropriate committees of Congress and publish in the Federal Register a list of all foreign persons that have, based on credible information, directly or indirectly facilitated, supported, or been involved with the development of ballistic missiles or technology, parts, components, or technology information related to ballistic missiles in the following sectors of the economy of Iran during the period specified in subsection (b):
 (1)Automotive. (2)Chemical.
 (3)Computer Science. (4)Construction.
 (5)Electronic. (6)Energy.
 (7)Metallurgy. (8)Mining.
 (9)Petrochemical. (10)Research (including universities and research institutions).
 (11)Telecommunications. (12)Any other sector of the economy of Iran identified under section 235(a).
 (b)Period specifiedThe period specified in this subsection is— (1)with respect to the first list submitted under subsection (a), the period beginning on the date of the enactment of the Iran Ballistic Missile Sanctions Act of 2018 and ending on the date that is 120 days after such date of enactment; and
 (2)with respect to each subsequent list submitted under such subsection, the one-year period preceding the submission of the list.
									(c)Comptroller General report
 (1)In generalWith respect to each list submitted under subsection (a), not later than 120 days after the list is submitted under that subsection, the Comptroller General of the United States shall submit to the appropriate committees of Congress—
 (A)an assessment of the processes followed by the President in preparing the list; (B)an assessment of the foreign persons included in the list; and
 (C)a list of persons not included in the list that qualify for inclusion in the list, as determined by the Comptroller General.
 (2)ConsultationsIn preparing the report required by paragraph (1), the Comptroller General shall consult with nongovernmental organizations.
 (d)Credible information definedIn this section, the term credible information has the meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note)..
 (b)Clerical amendmentThe table of contents for the Iran Threat Reduction and Syria Human Rights Act of 2012 is amended by inserting after the item relating to section 224 the following:
					
						
							Subtitle C—Measures relating to ballistic missile program of Iran
							Sec. 231. Definitions.
							Sec. 232. Imposition of sanctions with respect to persons that support the ballistic missile
			 program of Iran.
							Sec. 233. Blocking of property of persons affiliated with certain Iranian entities.
							Sec. 234. Imposition of sanctions with respect to certain persons involved in ballistic missile
			 activities.
							Sec. 235. Imposition of sanctions with respect to certain sectors of Iran that support the
			 ballistic missile program of Iran.
							Sec. 236. Identification of foreign persons that support the ballistic missile program of Iran in
			 certain sectors of Iran..
				306.Expansion of mandatory sanctions with respect to financial institutions that engage in certain
 transactions relating to ballistic missile capabilities of IranSection 104 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513) is amended—
 (1)in subsection (c)(2)— (A)in subparagraph (A)—
 (i)in clause (i), by striking ; or and inserting a semicolon; (ii)by redesignating clause (ii) as clause (iii); and
 (iii)by inserting after clause (i) the following:  (ii)to acquire or develop ballistic missiles and capabilities and launch technology relating to ballistic missiles; or; and
 (B)in subparagraph (E)(ii)— (i)in subclause (I), by striking ; or and inserting a semicolon;
 (ii)by redesignating subclause (II) as subclause (III); and (iii)by inserting after subclause (I) the following:
							
 (II)Iran’s development of ballistic missiles and capabilities and launch technology relating to ballistic missiles; or; and
 (2)in subsection (f)— (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving those subparagraphs, as so redesignated, two ems to the right;
 (B)by striking Waiver.—The and inserting “Waiver.—  (1)In generalExcept as provided in paragraph (2), the; and
 (C)by adding at the end the following:  (2)ExceptionThe Secretary of the Treasury may not waive under paragraph (1) the application of a prohibition or condition imposed with respect to an activity described in subparagraph (A)(ii) or (E)(ii)(II) of subsection (c)(2)..
 307.RegulationsNot later than 90 days after the date of the enactment of this Act, the President shall prescribe regulations to carry out this title and the amendments made by this title.
			